Title: Citizens of Washington, D.C., to Thomas Jefferson, 4 March 1809
From: Washington D.C., Citizens of,King, Nicholas
To: Jefferson, Thomas


          Sir.
            The Citizens of Washington cannot forego the last opportunity, which may, perhaps ever occur, to bid you a respectful and affectionate farewell. As members of the great and flourishing nation, over which you have so illustriously presided, your virtues, talents, and services command their esteem, admiration and gratitude. Embarked in the fate of this solitary republic of the world, they have in common with their fellow-citizens, rejoiced in its prosperous and sympathised in its adverse fortunes as involving every thing dear to freemen. They have marked with exultation, the firm column of its glory, laid on imperishable foundations, rising as a monument of the reign of principle in this quarter of the globe. To you they have been instructed to ascribe the memorable Act, which by declaring a gallant people free and independent, in a tone that appalled tyranny, instilled those sentiments and principles, which, inspiring every virtue, and urging every sacrifice, led them to triumph and empire.
          We have since beheld you, with parental solicitude, and with a vigilance that never sleeps, watching over the fairest offspring of liberty, and by your unremitted labors, in upholding, explaining and vindicating our system of government, rendering it the object of love at home, and respect abroad.
          It would be a pleasing task for us, as Citizens of the U. S. to fill up and extend the outlines we have sketched. But it is as Citizens of the National metropolis that we now appear before you. In addition to every patriotic feeling that can warm our breasts, we have still further inducements to open our hearts to you on this proud yet painful occasion.
          The world knows you as a philosopher and philanthropist; the American people know you as a patriot and statesman;—we know you, in addition to all this as a Man. And, however your talents have extorted our respect, there is not one among us, whose predominant feeling at this moment is not that of affection for the mild and endearing virtues, that have made everyone here your friend, and you his. We should be lost to gratitude, did we not acknowledge that it is to you we owe much, very much of that harmony of intercourse and tolerance of opinion, which characterises our State of society,—of that improvement which amidst unpropitious circumstances, has progressed with sure and steady steps, and above all, of that spirit of enterprise, which your beneficence and liberality have invariably aided, and which promises in a few years to render this place the fairest seat of wealth and science.
          Deeply as we feel your retirement, we approve, nay applaud it. Personal considerations aside, it was to be expected from the friend and protector of republican institutions, that he would follow, and by his co-operation strengthen the example of the  illustrious hero of the revolution. 
          May you in the retirement, to which you go, be happy! As Your fellow Citizens will still look towards you with interest, and pray for your felicity, so will you find it impossible to lose sight of the arduous scenes through which we have passed as well as those in store for our Country. Your heart will still beat with patriotism, and the energies of your mind continue to be engaged on national objects. In your retreat, may every anxious thought be softened by the mild and tender occupations of private life! Happy, thrice happy retreat! where patriotism and philosophy, friendship and affection will animate, direct and soften the purest feelings of the heart! With a grateful nation, we pray that you may be happy, and if the just Being, that presides over the Universe insure to you but a portion of that felicity you have conferred on others our prayers will be fulfilled.
           Robert Brent—Chairman.  Nichs King. Secy City of WashingtonMarch 4th 1809
        